 1

 2
                                UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA

 4
      MONICA HECKATHORN,
                                                            Case No.: 2:17-cv-00703-APG-NJK
 5            Plaintiff,
                                                                           Order
 6 v.

 7 BODEGA LATINA CORPORATION,
              Defendant.
 8

 9

10           On May 17, 2019, the Court issued an order setting a settlement conference in the instant

11 case for July 25, 2019. Docket No. 32. The order specified, inter alia, the time, date, and required

12 personal appearances for the settlement conference. Id. at 1-2. Specifically, the Court ordered

13 that “[a]ll counsel of record who will be participating in the trial” are “required to be present in

14 person for the duration of the settlement conference[.]” Id. at 1 (emphasis in original).

15           On July 23, 2019, at 11:16 a.m., Defendant’s attorney, Michael Mills, filed a notice

16 informing the Court that he intends to violate the Court’s order. Docket No. 53. Mr. Mills’ notice

17 states that he has a scheduled appearance in state court on the date of the settlement conference

18 and intends to have an attorney who has not appeared on the docket of the instant case appear at

19 the settlement conference in his stead. Id. Mr. Mills fails to state when the state court appearance

20 was scheduled and further fails to state why this appearance was set at the same time as a settlement

21 conference for which he had more than two months’ notice. Id.

22 . . . .

23
 1         Orders are not suggestions or recommendations, they are directives with which compliance

 2 is mandatory. See, e.g., Chapman, 613 F.2d at 197; see also Weddell v. Stewart, 261 P.3d 1080,

 3 1085 & n.9 (Nev. 2011). Mr. Mills is again ORDERED to comply with the Court’s order and

 4 personally appear at the settlement conference on July 25, 2019, at 9:30 a.m.

 5         FAILURE TO COMPLY WITH THIS ORDER WILL RESULT IN CONTINUANCE OF

 6 THE SETTLEMENT CONFERENCE AND MAY RESULT IN SANCTIONS.

 7         IT IS SO ORDERED.

 8         DATED: July 23, 2019.

 9

10
                                                NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
